Exhibit 10.5

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

(Space above reserved for Recorder of Deeds certification)

﻿

﻿

 

Title of Instrument:  

Mortgage, Security Agreement, Assignment of Leases

﻿

and Rents and Fixture Filing

﻿

 

Date of Instrument: 

September 3, 2020

﻿

 

Borrower:

Green Plains Shenandoah LLC

Borrower Mailing Address: 

1811 Aksarben Drive

﻿

Omaha, Nebraska 68106

﻿

Attn: Michelle Mapes

﻿

 

Lender:

MetLife Real Estate Lending LLC

Lender Mailing Address:  

c/o MetLife Investment Management, LLC

﻿

10801 Mastin Boulevard, Suite 700

﻿

Overland Park, Kansas 66210

﻿

Attn: Legal Department

﻿

 

Legal Description:

Page 3, Exhibit B (pg. 38)

﻿

 

Reference Book and Page: 

N/A

﻿

 

Instrument Prepared by:

G. Mark Rice, Whitfield & Eddy, P.L.C.

﻿

699 Walnut Street, Suite 2000

﻿

Des Moines, IA 50309

﻿

(515) 288-6041

﻿

 

﻿

 

(FOR INDEXING PURPOSES ONLY)

﻿

 

﻿

﻿

﻿





1

--------------------------------------------------------------------------------

 

THIS INSTRUMENT PREPARED BY: G. Mark Rice, Whitfield & Eddy, P.L.C., 699 Walnut
Street, Suite 2000, Des Moines, IA  50309; (515) 288-6041

RECORDING REQUESTED BY, AND WHEN RECORDED MAIL TO: MetLife Real Estate Lending
LLC, 10801 Mastin Boulevard, Suite 700, Overland Park, KS  66210, Attn:
Director, Food & Agribusiness Group 

TAXPAYER NAME AND ADDRESS: GREEN PLAINS SHENANDOAH LLC, a Delaware limited
liability company, having a mailing address at 1811 Aksarben Drive, Omaha
Nebraska, 68106

LEGAL DESCRIPTION OF LAND:  See EXHIBIT B (pg. 38)

TAX PARCEL IDENTIFICATION NO(S): 040040071010000; 500500044000000;
500500044010000;  500500045000000;  500500046000000;  501501744010000

﻿

__________________________________________________________________________________

ATTENTION:  COUNTY RECORDER – THIS INSTRUMENT COVERS GOODS THAT ARE OR WILL
BECOME FIXTURES ON THE DESCRIBED REAL PROPERTY AND SHOULD BE FILED FOR RECORD IN
THE REAL PROPERTY RECORDS WHERE MORTGAGES ON REAL ESTATE ARE RECORDED.  THIS
INSTRUMENT SHOULD ALSO BE INDEXED AS A UNIFORM COMMERCIAL CODE FINANCING
STATEMENT COVERING GOODS THAT ARE OR WILL BECOME FIXTURES ON THE DESCRIBED REAL
PROPERTY.  THE MAILING ADDRESSES, TELEPHONE NUMBERS, AND FAX NUMBERS OF THE
SECURED PARTY AND THE DEBTOR ARE WITHIN.

﻿

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING

﻿

﻿

 

BORROWER:

GREEN PLAINS SHENANDOAH LLC

LENDER:

METLIFE REAL ESTATE LENDING LLC

﻿

﻿

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING

﻿

This MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (this “Mortgage”) is made as of September 3, 2020, by GREEN PLAINS
SHENANDOAH LLC, a Delaware limited liability company, having a mailing address
at 1811 Aksarben Drive, Omaha Nebraska, 68106 (“Borrower”), to MetLife Real
Estate Lending LLC, a Delaware limited liability company, having a mailing
address at c/o MetLife Investment Management, LLC, 10801 Mastin Boulevard, Suite
700, Overland Park, Kansas 66210 (“Lender”).

﻿

﻿

﻿





2

--------------------------------------------------------------------------------

 

W I T N E S S E T H:

﻿

This Mortgage secures and is given to secure the following described
indebtedness and obligations (collectively the “Secured Indebtedness”):

﻿

(a)The debt evidenced by that certain Delayed Draw Term Promissory Note (as
modified or extended from time to time) hereinafter referred to as the “Note”
 (and to which Note reference is hereby made for all purposes) dated of even
date herewith, made by Borrower, payable to the order of Lender in the principal
face amount of Seventy Five Million Dollars and no/100 ($75,000,000.00) with
interest thereon at the rate or rates provided in the Note, together with any
and all renewals, modifications and/or extensions of the indebtedness evidenced
by the Note with a maturity date of September 1, 2035;

﻿

(b)Any and all additional advances made by Lender to protect or preserve the
Property or the lien and security title hereof in and to the Property, or for
taxes, assessments or insurance premiums as hereinafter provided (whether or not
the original Borrower remains the owner of the Property at the time of such
advances); and

﻿

(c)All other payments or obligations owed by Borrower to Lender pursuant to that
certain Loan Agreement of even date herewith executed between Borrower and
Lender (as modified or amended from time to time, the “Loan Agreement”), or any
of the other documents or instrument executed in connection therewith
(collectively, the “Loan Documents”); provided, however that the Loan Documents
do not include the Unsecured Indemnity Agreement dated as of even date herewith,
which is intended to be independent, unsecured contractual obligations of the
Borrower.

﻿

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order to secure the Secured Indebtedness and other
obligations of Borrower set forth in this Mortgage,  Borrower does hereby
irrevocably transfer, grant, convey, assign, mortgage and warrant to Lender, its
successors and assigns, all of Borrower’s present and future estate, right,
title and fee title interest in and to that certain real property located in
Fremont County, State of Iowa and as more particularly described in Exhibit B
attached hereto and made a part hereof, together with all right, title, interest
and estate of Borrower, in and to all easements, rights‑of‑way, gaps, strips and
gores of land, streets, ways, alleys, sewers, sewer rights, waters, water
courses, water rights, privileges, licenses, tenements, hereditaments and
appurtenances whatsoever, in any way appertaining to said real property, whether
now owned or hereafter acquired by Borrower, and the reversion(s), remainder(s),
possession(s), claims and demands of Borrower in and to the same, and the rights
of Borrower in and to the benefits of any conditions, covenants and restrictions
now or hereafter affecting said real property (collectively, the “Land”),
together with all estate, right, title and interest that Borrower now has or may
hereafter acquire in:

(1)all things now or hereafter affixed to the Land, including, all buildings,
mobile homes, structures and improvements of every kind and description now or
hereafter erected or placed thereon, further including building systems and
equipment and machinery



3

--------------------------------------------------------------------------------

 

related to buildings and/or improvements on the Land, and any equipment required
to operate the Land as commercial real estate (as opposed to that owned and used
by Borrower in the conduct of its business operating on the Land) including,
without limitation fixtures and equipment, whether now owned or hereafter
acquired, and further including without limitation:

(a)pneumatic systems, piping, sprinklers and related equipment, leasehold
improvements, furnaces, radiators, oil burners, pipes, heating and electrical
equipment and appliances, fans, thermostats, draperies, shades, awnings,
mirrors, screens, screen doors, blinds, basins, faucets, pipes and other
plumbing fixtures and equipment, wires, gas and electric fixtures, sprinkler
systems, motors, generators, installed cabinets, incinerators, lawn plants and
shrubbery, canopies, speaker boxes, gas and electric fixtures, scales, fans,
fuel tanks, motors that are attached to or constitute part of any of the other
assets described herein, dryers, hoists, engines that are attached to or
constitute part of any of the other assets described herein, meters, elevators,
conveyors that constitute part of the buildings, controlled atmosphere equipment
and/or systems, cooling and refrigeration equipment, packing and sorting lines,
tanks, metering equipment, compressors, cooling towers, refrigerant storage
tanks, pipes, coils, controls, valves, vessels, dock levelers, condensers,
receivers, coolers, purgers, pumps, air compressors, refrigerants, blowers,
radiators, boilers, transformers and related transmission and safety facilities,
heating fixtures and systems, signs, carpeting and other floor coverings, water
heaters, air-conditioning and ventilation apparatus and systems; and

﻿

(b)to the extent not otherwise described above, all affixed storage,
refrigeration, and controlled atmosphere facilities on the Land, including,
without limitation, all refrigeration equipment affixed to buildings or utilized
as an integral part of the operations of the buildings or controlled atmosphere
facilities on the Land (including, without limitation, all pumps, motors,
compressors, condensers, evaporators, generators/burners, electrical panels and
related support equipment), affixed hydro‑cooling facilities and equipment,
controlled atmosphere operating and monitoring equipment, affixed tanks (whether
dump, chemical dip, water holding or any other type), affixed truck scales and
related affixed equipment, computers and all hardware and software therefore to
the extent used or usable in operating and monitoring controlled atmosphere
operations, pumps, all atmospheric monitoring equipment (including, without
limitation, ammonia detectors, oxydrains, scrubbers and temperature monitors),
which are or shall be attached to, or used for the operation or maintenance of,
said buildings, structures or improvements, or which are or shall be located in,
on or about the Land, or which, wherever located (including, without limitation,
in warehouse or other storage facilities or in the possession of or on the
premises of vendors or manufacturers thereof), are used or intended to be used
in or in connection with the construction, fixturing, equipping, furnishing,
use, transportation of personal property to or from, operation or enjoyment of
the Land or the improvements thereon, including without limitation all
betterments, renewals, renovations, replacements, repairs, additions, accessions
or substitutions or proceeds thereto or therefor; all of such things whether now
or hereafter placed thereon being hereby



4

--------------------------------------------------------------------------------

 

declared to be real property and hereinafter collectively referred to as the
“Improvements”;

﻿

(2)all rents, royalties, revenue, issues, profits, proceeds and other benefits
from any and all of the Land and/or Improvements, subject, however, to the
right, power and authority hereinafter conferred upon Lender or reserved to
Borrower to collect and apply such income, rents, royalties, revenue, issues,
profits and proceeds and other benefits;

﻿

(3)all deposits made with respect to the Land and/or Improvements, including,
but not limited to, any security given to utility companies by Borrower, and all
advance payments of insurance premiums made by Borrower with respect thereto and
all claims or demands relating to such deposits, other security and/or such
insurance;

﻿

(4)all damages, royalties and revenue of every kind, nature and description
whatsoever that Borrower may be entitled to receive, either before or after any
Event of Default (as hereinafter defined), from any person or entity owning or
having or hereafter acquiring a right to the oil, gas or mineral rights and
reservations of the Land, with the right in Lender to receive and apply the same
to the Secured Indebtedness (as hereinafter defined);

﻿

(5)all proceeds and claims arising on account of any damage to, or Condemnation
(as hereinafter defined) of, the Land and/or Improvements or any part thereof,
and all causes of action and recoveries for any loss or diminution in the value
of the Land and/or Improvements;

﻿

(6)all permits, licenses (including, but not limited to, any operating licenses
or similar licenses), options, contracts, management contracts or agreements,
warehouse and similar operating or servicing agreements, leases and subleases of
personal or real property (collectively, the “Leases”), including without
limitation any and all purchase options or rights of first refusal to purchase
the Land and any greater title obtained in connection therewith, guaranties,
warranties, franchise agreements, permits, authorities or certificates, required
or relating to the ownership, use, operation or maintenance of the Land and/or
Improvements, and all rents, issues, profits, sale proceeds, deposits,
reimbursements, extension, assignment and termination fees, non-renewal fees,
interest, late fees, insurance proceeds, condemnation awards, escrowed funds and
damages owed or becoming owed to any Borrower thereunder (“Rents”);

﻿

(7)all names under or by which the Land and/or Improvements may at any time be
operated or known, and all rights to carry on business under any such names or
any variant thereof, and all trademarks, trade names, brand names, labels,
patents pending and goodwill relating to the Land and/or Improvements and rights
necessary for the ownership, use, operation and maintenance of the Land and
Improvements as constructed, and for the use of all processes, technology and
proprietary information related thereto; and

 





5

--------------------------------------------------------------------------------

 

(8)all products, proceeds, appurtenances to, additions, substitutions and
replacements of the foregoing.

﻿

All of the property described in the foregoing paragraphs (1) through (8) above
is hereinafter collectively referred to as the “Real Property.”

﻿

Borrower grants to Lender, its successors and assigns, as a secured party, a
security interest in any and all personal property, including all goods,
equipment, intangibles and other portions of the Real Property which may be
construed to be personal property whether now existing or hereafter acquired,
now or at any time hereafter attached to, erected upon, situated in or upon,
forming a part of, appurtenant to, used or useful in the construction or
operation of, or in connection with, or arising from the use or enjoyment of all
or any portion of, or from any lease or agreement pertaining to, the Real
Property, including without limitation:

﻿

(A)all water rights appurtenant to the Real Property together with all pumping
plants, pipes, flumes and ditches, all rights to the use of water, all rights in
ditches for irrigation, all water stock, shares of stock or other evidence of
ownership of any part of the Real Property that is owned by Borrower in common
with others and all documents of membership in any owners’ or members’
association or similar group having responsibility for managing or operating any
part of the Real Property;

﻿

(B)all plans and specifications prepared for construction of the Improvements
and all studies, data and drawings related thereto; and all contracts and
agreements of Borrower relating to the aforesaid plans and specifications or to
the aforesaid studies, data and drawings, or to the construction of the
Improvements;

﻿

(C)all equipment, machinery, fixtures and goods to the extent described above as
Real Property (and all leases pursuant to which Borrower leases any of the
foregoing);

﻿

(D)all sales agreements, deposit receipts, escrow agreements and other ancillary
documents and agreements entered into with respect to the sale to any purchasers
of any part of the Real Property, together with all deposits and other proceeds
of the sale thereof to the extent they relate to the Real Property or Personal
Property;

﻿

(E)all of the equipment (including the operating software) of Borrower, now
owned or hereinafter acquired, (collectively referred to as the “Processing
Equipment”) to the extent permanently located (other than removed for repair) on
the Land and/or Improvements and used as an integral part or system in the
operation of packing, processing, grading or sorting lines (whether fruit or
other products): apparatus, fixtures, equipment, machinery, furniture,
furnishings, appliances, systems, building materials, bin handling equipment
(whether stackers, dumps, tracks, feeds, accumulator or other bin handling
equipment), elevators, motors, chains, eliminators, fruit washers, pre‑sorting
and sorting tables (whether motorized or not), dryers, blowers, heat lamps, wax
applicators, sprayers, conveyor lines, sizers, strappers, strapping tools, case
sealers, glue machines, box stampers, shakers, scales, box fillers, box‑folding



6

--------------------------------------------------------------------------------

 

machines, baggers, bagging tables, label machines, defrost pumps, flumes,
washing brushes, circulating pumps, brush fruit drying and polishing sections,
drying tunnels, accumulators, stitchers, controllers, cleaner pumps,
glyco‑coolers, generators, separators, chain eliminators, track, dumper hoppers
and water dumps, cutting tables, fungicide baths, filling stations, and all of
Borrower’s rights and interest, as lessee, under any leases pursuant to which
Borrower leases from third parties any equipment of the nature described
hereinabove; and identifiable proceeds (including, without limitation, insurance
and condemnation proceeds) of Processing Equipment (which does not include bins
or lift trucks);

﻿

(F)all additions, substitutions, replacements, products and proceeds of any of
the foregoing, including, without limitation, proceeds of any voluntary or
involuntary disposition or claim respecting any of the foregoing (pursuant to
judgment, condemnation award or otherwise) and all goods, documents, general
intangibles, investment property, chattel paper and accounts, wherever located,
acquired with cash proceeds of any of the foregoing or proceeds thereof; and

﻿

(G)all identifiable cash and noncash proceeds of any of the foregoing,
including, without limitation, proceeds of any voluntary or involuntary
disposition or claim respecting any of the foregoing (pursuant to judgment,
condemnation award or otherwise).

﻿

All of the property described in paragraphs (A) through (G) above is hereinafter
collectively referred to as the “Personal Property.”  The Real Property and the
Personal Property are collectively referred to herein as the “Property.”

﻿

TO HAVE AND TO HOLD the Property and all parts, rights, members and
appurtenances thereof, to the use, benefit and behalf of Lender and the
successors and assigns of Lender,  to its own proper use, benefit and advantage
forever, subject, however, to the terms, covenants and conditions herein; and
Borrower covenants that Borrower is lawfully seized and possessed of the
Property as aforesaid, and has good right to convey the same, that the same is
unencumbered except for the Permitted Exceptions defined herein, and that
Borrower does warrant and will forever defend the title thereto against the
claims of all persons whomsoever, except as to the Permitted Exceptions defined
herein.

﻿

PROVIDED, HOWEVER, if Borrower shall pay or cause to be paid to Lender in full
the Secured Indebtedness, at the times and in the manner stipulated in the Loan
Documents, and shall keep, perform and observe all and singular the covenants
and promises of Borrower in this Mortgage and the other Loan Documents, then
this Mortgage shall be satisfied and the estate, right, title and interest of
Borrower in the Property shall cease, and Lender shall release this Mortgage and
the lien, security interests and other interests assigned hereunder by proper
instrument(s) in accordance with the laws of the State of Iowa.

﻿

BORROWER HEREBY COVENANTS AND AGREES FOR THE BENEFIT OF LENDER AS FOLLOWS:



7

--------------------------------------------------------------------------------

 

ARTICLE I
COVENANTS, REPRESENTATIONS AND WARRANTIES

1.01PERFORMANCE BY BORROWER.  Borrower shall pay the Secured Indebtedness to
Lender and shall keep and perform each and every other obligation, covenant and
agreement of the Loan Documents.

1.02WARRANTY OF TITLE.  Borrower warrants that it is lawfully seized of that
portion of the Property which constitutes real property, that it holds
marketable and indefeasible fee simple absolute title to same, and that it has
good right and is lawfully authorized to sell, convey or encumber the Property
subject only to those specifically enumerated matters set forth in Schedule B
Part I of the Lender’s title insurance policy issued as of even date herewith
insuring the priority of this Mortgage  and liens in favor of Lender (the
“Permitted Exceptions”).  Borrower further covenants to warrant and forever
defend all and singular the Property unto Lender and Trustee forever from and
against all persons whomsoever claiming the same or any part thereof.

1.03TAXES, LIENS AND OTHER CHARGES.  Unless sums sufficient to pay the same
shall have been fully paid to Lender as provided in Section 1.06 hereof,
Borrower shall pay all real estate and other taxes, assessments, water and sewer
charges, vault and other license or permit fees, levies, fines, penalties,
interest, impositions, and other similar claims, general and special, public and
private, of any kind whatsoever which may be assessed, levied, confirmed,
imposed upon or arise out of or become due and payable out of, or become a lien
on or against the Property or any part thereof (all of the foregoing, together
with utility and refuse removal charges, being hereinafter collectively referred
to as the “Imposition(s)”) not later than ten (10) days before the dates on
which such Impositions would become delinquent.  Not later than the date when
any Impositions would become delinquent, Borrower shall produce to Lender
official receipts of the appropriate imposing authority, or other evidence
reasonably satisfactory to Lender evidencing the payment thereof in full.  If
Borrower shall in good faith, and by proper legal action, contest any
Impositions, and shall have deposited cash with Lender (or as Lender may direct)
as a reserve for the payment thereof plus all fines, interest, penalties and
costs which may become due pending the determination of such contest, in such
amount as Lender may require, then Borrower shall not be required to pay the
same during the maintenance of said deposit and as long as such contest operates
to prevent enforcement or collection of such Impositions against, or the sale or
forfeiture of, the Property for non-payment thereof, and is prosecuted with due
diligence and continuity, and shall not have been terminated or discontinued
adversely to Borrower.  Upon termination of any such proceeding or contest,
Borrower shall pay the amount of such Impositions or part thereof as finally
determined in such proceeding or contest.  However, if monies have been
deposited with Lender pursuant to this Section 1.03, said funds shall be applied
toward such payment and the excess, if any, shall be returned to Borrower.

1.04FURTHER TAXES.  In the event of the passage, after the date of this
Mortgage, of any law deducting from the value of the Property, for the purposes
of taxation, any lien thereon or security interest therein, or changing in any
way the laws now in force for the taxation



8

--------------------------------------------------------------------------------

 

of mortgages, deeds of trust and/or security agreements or debts secured by
mortgages, deeds of trust and/or security agreements, or the manner of the
collection of any such taxes, which has the effect of imposing payment of the
whole or any portion of any taxes, assessments or other similar charges against
the Property upon Lender, the Secured Indebtedness shall immediately become due
and payable at the option of Lender; provided, however, that such election by
Lender shall be ineffective if prior to the due date thereof:  (1) Borrower is
permitted by law (including, without limitation, applicable interest rate laws)
to, and actually does, pay such tax or the increased portion thereof (in
addition to continuing to pay the Secured Indebtedness as and when due and
payable); and (2) Borrower agrees with Lender in writing to pay, or reimburse
Lender for the payment of any such tax or increased portion thereof when
thereafter levied or assessed against the Property or any portion thereof.  Any
money paid by Lender under this Section 1.04 shall be reimbursed to Lender in
accordance with Section 5.09 hereof.

1.05INSURANCE.

(a)Borrower, at its sole cost and expense, shall at all times, unless otherwise
indicated, provide, maintain and keep in force:

(1)property insurance covering the Improvements and Personal Property against
loss or damage from such causes of loss as are embraced by insurance policies of
the type now known as “All Risks” or “Open Perils” property insurance on a
replacement cost basis with an Agreed Value Endorsement waiving co-insurance,
all in an amount not less than one hundred percent (100%) of the then full
replacement cost of the Improvements (exclusive of the cost of excavations,
foundations and footings below the lowest basement floor) and Personal Property,
without deduction for physical depreciation thereof.  Such property insurance
shall include a Demolition and Increased Cost of Construction Endorsement, if
required by Lender, as well as such other insurance as Lender may from time to
time designate to cover other risks and hazards affecting the Property;

(2)flood insurance in an amount equal to the lesser of 100% of the full
replacement cost of the Improvements, or the maximum amount of insurance
obtainable; provided, however, that such insurance shall be required only when
all or any portion of the Land is located within a 100-year flood plain or area
designated as subject to flood by the Federal Emergency Management Agency or any
other governmental agency, or when required by any federal, state or local law,
statute, regulation or ordinance;

(3)builder’s risk insurance insuring against loss or damage from such causes of
loss as are embraced by insurance policies of the type now known as “Builder’s
Risks” property insurance (written on an “all risk” or “open perils” basis),
including, without limitation, fire and extended coverage, collapse of the
improvements to agreed limits, all in form and substance acceptable to Lender
and (i) as to property then subject to Restoration (as defined in Section
1.07(b)) or any restoration accomplished in connection with a Condemnation, in
an amount not less than the full replacement cost of such property, and (ii) as
to any additional improvements then being constructed, in an amount not less
than the



9

--------------------------------------------------------------------------------

 

completed value on a non reporting form, of the additional improvements then
being constructed; provided, however, that such insurance shall be required only
during any period of Restoration or any restoration accomplished in connection
with a Condemnation, or any period of construction of any additional
improvements;

(4)general liability insurance insuring against claims for personal injury
(including, without limitation, bodily injury or death), property damage
liability and such other loss or damage from such causes of loss as are embraced
by insurance policies of the type now known as “Commercial General Liability”
insurance, all in such amounts as Lender may require from time to time.  Such
insurance coverage shall be issued and maintained on an “occurrence” basis; and

(5)such other insurance and in such amounts, as may, from time to time, be
required by Lender against other insurable hazards or risks, including, but not
limited to, environmental impairment liability coverage, nuclear reaction or
radioactive contamination coverage and/or earthquake coverage, which hazards or
risks at the time are commonly insured against, and provided such insurance is
generally available, for property similarly situated, due regard being given to
the type of building, its construction, use and occupancy.

(b)Except as herein expressly provided otherwise, all policies of insurance
required under this Section 1.05 shall be issued by companies, and be in form,
amount, and content and have an expiration date, approved by Lender and as to
the policies of insurance required under subparagraphs (1), (2) and (3) of
Section 1.05(a), shall contain a Standard Non-Contributory Mortgagee Clause or
Lender’s Loss Payable Endorsement, or equivalents thereof, in form, scope and
substance satisfactory to Lender, in favor of Lender, and as to policies of
insurance required under subparagraphs (1), (2) and (3) of Section 1.05(a),
shall provide that the proceeds thereof (“Insurance Proceeds”) shall be payable
to Lender.  Borrower hereby authorizes and empowers Lender to settle, adjust or
compromise any claims for loss, damage or destruction to the Property in excess
of $100,000, regardless of whether there are Insurance Proceeds available or
whether any such proceeds are sufficient in amount to fully compensate for such
loss or damage, but Lender shall not be obligated to so settle, adjust or
compromise.  Lender shall be furnished with the original or certified copy of
each policy required hereunder, which policy shall provide that it shall not be
modified or canceled without thirty (30) days’ prior written notice to
Lender.  At least thirty (30) days prior to expiration of any policy required
hereunder, Borrower shall furnish Lender appropriate proof of issuance of a
policy continuing in force the insurance covered by the policy so expiring. 
Borrower shall furnish Lender receipts for the payment of premiums on such
insurance policies or other evidence of such payment reasonably satisfactory to
Lender in the event that such premiums have not been paid to Lender pursuant to
Section 1.06 hereof.  In the event that Borrower does not deposit with Lender a
new policy of insurance with evidence of payment of premiums thereon at least
thirty (30) days prior to the expiration of any policy, then Lender may, but
shall not be obligated to, procure such insurance and pay the premiums therefor
and any money paid by Lender for such premiums shall be reimbursed to Lender in
accordance with Section 5.09 hereof.



10

--------------------------------------------------------------------------------

 

(c)In the event of the foreclosure of this Mortgage or other transfer of the
title to the Property in extinguishment, in whole or in part, of the Secured
Indebtedness, all right, title and interest of Borrower in and to any insurance
policy, or Premiums (as hereinafter defined) or payments in satisfaction of
claims or any other rights thereunder then in force, shall pass to the purchaser
or grantee.  Nothing contained herein shall prevent accrual of interest as
provided in the Note on any portion of the Secured Indebtedness to which the
Insurance Proceeds are to be applied until such time as the Insurance Proceeds
are actually received by Lender and applied by Lender to reduce the Secured
Indebtedness.

1.06Intentionally omitted

1.07RESTORATION.

(a)After the happening of any casualty to the Property, whether or not required
to be insured against under the insurance policies to be provided by Borrower
hereunder, Borrower shall give prompt written notice thereof to Lender generally
describing the nature and cause of such casualty and the extent of the damage to
or destruction of the Property.  Notwithstanding anything contained herein to
the contrary, Borrower shall take any and all necessary action to preserve and
protect the Property immediately subsequent to the occurrence of any such
casualty whether or not such notice or any consent of Lender has been obtained.

(b)Borrower hereby assigns to Lender all Insurance Proceeds which Borrower may
be entitled to receive.  In the event of any damage to or destruction of the
Property, and provided (1) an Event of Default does not currently exist, and (2)
Lender has determined that (i) its security has not been impaired, and (ii) the
repair, restoration and rebuilding of any portion of the Property that has been
partially damaged or destroyed can be accomplished in full compliance with all
Requirements (as defined in Exhibit A) to the same condition, character and
general utility as nearly as possible to that existing prior to such damage or
destruction and at least equal value as that existing prior to such damage or
destruction (the “Restoration”), then Borrower shall commence and diligently
pursue to completion the Restoration.  For Insurance Proceeds in excess of
$10,000, Lender may, but shall not be obligated to, hold and disburse the
Insurance Proceeds less the cost, if any, to Lender of recovering such proceeds
including, without limitation, attorneys’ fees and expenses, adjusters’ fees,
and fees incurred in Lender’s performance of its obligations hereunder (the “Net
Insurance Proceeds”) in the manner hereinafter provided, to the Restoration.  In
the event that the above conditions for Restoration have not been met, Lender
may, at its option, apply the Net Insurance Proceeds to the reduction of the
Secured Indebtedness in such order as Lender may determine and Lender may
declare the entire Secured Indebtedness immediately due and payable.

(c)In the event the Net Insurance Proceeds are to be used for the Restoration
and the cost for such Restoration exceeds $10,000, Borrower shall comply with
Lender’s Requirements For Restoration as set forth in Exhibit C attached hereto
and made a part hereof.  Upon Lender’s receipt of a final certificate of
occupancy or other evidence of approval of



11

--------------------------------------------------------------------------------

 

appropriate governmental authorities for the use and occupancy of the
Improvements and other evidence requested by Lender that the Restoration has
been completed and the costs thereof have been paid in full, and satisfactory
evidence that no mechanic’s or similar liens for labor or material supplied in
connection with the Restoration are outstanding against the Property and
provided that an Event of Default does not currently exist, Lender shall pay any
remaining Restoration Funds (as defined in Exhibit C) then held by Lender to
Borrower; provided, however, nothing contained herein shall prevent Lender from
applying at any time the whole or any part of the Restoration Funds to the
curing of any Event of Default.



(d)In the event that Lender applies all or any portion of the Restoration Funds
to repay the unpaid Secured Indebtedness as provided in this Section 1.07, after
payment in full of the Secured Indebtedness, any remaining Restoration Funds
shall be paid to Borrower.

1.08CONDEMNATION.  Should the Property or any part thereof be taken by reason of
any condemnation or similar eminent domain proceeding, or a grant or conveyance
in lieu thereof (“Condemnation”), Lender shall be entitled to all compensation,
awards and other payments or relief therefor, and shall be entitled at its
option to commence, appear in and prosecute in its own name any action or
proceeding or to make any compromise or settlement in connection with such
Condemnation.  Borrower hereby irrevocably constitutes and appoints Lender as
its attorney-in-fact, and such appointment is coupled with an interest, to
commence, appear in and prosecute any action or proceeding or to make any
compromise or settlement in connection with any such Condemnation.  All such
compensation, awards, damages, rights of action and proceeds (collectively, the
“Condemnation Proceeds”) are hereby assigned to Lender, who shall, after
deducting therefrom all its reasonable expenses, including attorneys’ fees
(“Condemnation Expenses”), apply the remaining Condemnation Proceeds to repair
any damage to, and to restore the Improvements remaining on the portion of, the
Property not taken in the manner provided in Section 1.07 with respect to
disposition of Net Insurance Proceeds; provided, however, that at the time of
application of the remaining Condemnation Proceeds:  (1) there shall not exist
an Event of Default; (2) Borrower shall have paid to Lender all sums in excess
of available Condemnation Proceeds necessary to repair any damage to and restore
the Improvements remaining on the portion of, the Property not taken; and (3)
Lender shall have determined that its security is not impaired.  After
restoration of the remaining Improvements, or in the event the conditions
precedent for such restoration are not met, Lender shall have the right, after
deducting therefrom the Condemnation Expenses, to apply the balance of the
Condemnation Proceeds to the Secured Indebtedness, in such manner and such order
as Lender in its sole discretion shall determine, without adjustment in the
dollar amount of the installments due under the Note.  Nothing contained herein
shall prevent the accrual of interest as provided in the Note on any portion of
the Secured Indebtedness to which the Condemnation Proceeds are to be applied
until such Condemnation Proceeds are actually received by Lender and so applied
to reduce the Secured Indebtedness.

1.09CARE AND USE OF THE PROPERTY.

(a)Borrower, at its sole cost and expense, shall keep the Property in good
order, condition, and repair, and make all necessary repairs thereto, interior
and exterior,



12

--------------------------------------------------------------------------------

 

structural and non-structural, ordinary and extraordinary, and foreseen and
unforeseen.  Borrower shall abstain from, and not permit, the commission of
waste in or about the Property and, except as may be specifically permitted in
this Section 1.09(a), shall not remove or demolish, or alter in any substantial
manner, the structure or character of any Improvements without the prior written
consent of Lender.  Borrower may sell or otherwise dispose of, free from the
lien of this Mortgage, furniture, furnishings, equipment, tools, appliances,
machinery, fixtures, or appurtenances subject to the lien hereof, which may
become worn out, undesirable, obsolete, disused or unnecessary for use in the
operation of the Property, provided that such sales or transfers are replaced or
substituted for the same, other furniture, furnishings, equipment, tools,
appliances, machinery, fixtures, or appurtenances not necessarily of the same
character, but of at least equal value to Borrower and costing not less than the
amount realized from the property sold or otherwise disposed of, which shall
forthwith become, without further action, subject to the lien and security
interest of this Mortgage, and free and clear of all other liens including
without limitation vendor’s liens.



(b)Borrower shall at all times comply with all present or future Requirements
affecting or relating or pertaining in any way to the Property and/or the use,
operation and/or the maintenance thereof, and shall furnish Lender, on request,
proof of such compliance.  Borrower shall not use or permit the use of the
Property, or any part thereof, for any illegal purpose.

(c)Lender and Lender’s representatives and designees shall have the right, but
not the duty, to enter the Property at reasonable times to inspect the same. 
Lender shall not be liable to Borrower or any person in possession of the
Property with respect to any matter arising out of such entry to the Property.

(d)Borrower shall, from time to time, if and when required by Lender subject to
the terms of the Loan Agreement (1) perform or cause to be performed a site
investigation of the Property to determine the existence and levels of Hazardous
Substances (as defined in Exhibit A) on the Property, (2) cause to be issued a
report certifying the results of such inspection to Lender, and (3) take or
cause to be taken such remedial action as may be required by Lender based upon
such report.

(e)Borrower shall use, or cause to be used, the Property continuously as and for
first class property of its type and kind at the time of the execution of this
Mortgage.  Borrower shall not use, or permit the use of, the Property for any
other use without the prior written consent of Lender.

(f)Borrower shall not initiate or acquiesce in a change in the zoning
classification of and/or restrictive covenants affecting the Property or seek
any variance under existing zoning ordinances applicable to the Property or use
or permit the use of the Property in such a manner which would result in such
use becoming a non-conforming use under applicable zoning ordinances or other
applicable laws, ordinances, rules or regulations or subject the Property to
restrictive covenants without Lender’s prior written consent.



13

--------------------------------------------------------------------------------

 

1.10BOOKS, RECORDS AND ACCOUNTS.  Borrower shall keep and maintain or shall
cause to be kept and maintained on a fiscal year basis, in accordance with
generally accepted accounting principles, consistently applied, proper and
accurate books, records and accounts reflecting all of the financial affairs of
Borrower with respect to all items of income and expense in connection with the
operation of the Property, whether such income or expense be realized by
Borrower or by any other person whatsoever (excepting lessees unrelated to and
unaffiliated with Borrower who have leased from Borrower portions of the
Property for the purpose of occupying the same).  Lender or its representatives
or designees shall have the right from time to time at all times during normal
business hours to examine, with respect to the Property, such books, records and
accounts at the office of Borrower or other person maintaining such books,
records and accounts and to make copies or extracts thereof as Lender shall
desire.  Lender shall also have the right to discuss Borrower’s affairs,
finances and accounts with representatives of Borrower, at such reasonable times
as may be requested by Lender.

1.11SUBROGATION.  As additional security hereunder, Lender shall be subrogated
to the lien, although released of record, of any and all encumbrances paid out
of the proceeds of the loan evidenced by the Note and secured by this Mortgage. 
Lender, upon making such payment, shall be subrogated to all of the rights of
the person, corporation or body politic receiving such payment.

1.12COLLATERAL SECURITY INSTRUMENTS.  Borrower covenants and agrees that if
Lender at any time holds additional security for any obligations secured hereby,
it may enforce the terms thereof or otherwise realize upon the same, at its
option, either before or concurrently herewith or after a sale is made
hereunder, and may apply the proceeds to the Secured Indebtedness in such order
as Lender may determine, without affecting the status of or waiving any right to
exhaust all or any other security, including the security hereunder, and without
waiving any breach or default or any right or power whether exercised hereunder
or under any of the other Loan Documents, or contained herein or therein, or in
any such other security.

1.13SUITS AND OTHER ACTS TO PROTECT THE PROPERTY.

(a)Borrower covenants and agrees to appear in and defend any action or
proceeding purporting to affect the Property, any other security afforded by any
of the Loan Documents and/or the interest of Lender thereunder.  Borrower shall
immediately notify Lender of the commencement, or receipt of notice, of any such
action or proceeding or other matter or claim purporting to, or which could,
affect the Property, any other security afforded by any of the Loan Documents
and/or the interest of Lender thereunder.

(b)Lender shall have the right, at the cost and expense of Borrower, to
institute and maintain such suits and proceedings and take such other action, as
it may deem expedient to preserve or protect the Property, any other security
afforded by any of the Loan Documents and/or Lender’s interest therein.  Any
money paid by Lender under this Section 1.13(b) shall be reimbursed to Lender in
accordance with Section 5.09 hereof.



14

--------------------------------------------------------------------------------

 

1.14LENDER’S RIGHT TO PERFORM BORROWER’S OBLIGATIONS.  Borrower agrees that, if
Borrower fails to perform any act or to pay any money which Borrower is required
to perform or pay under the Loan Documents, Lender, at the cost and expense of
Borrower and in Borrower’s name or in its own name, may (but shall not be
obligated to) perform or cause to be performed such act or take such action or
pay any money.  Any money paid by Lender under this Section 1.14 shall be
reimbursed to Lender in accordance with Section 5.09 hereof.

1.15LIENS AND ENCUMBRANCES.  Borrower shall not, without the prior written
consent of Lender, create, place or suffer to be created or placed, or through
any act or failure to act, allow to remain, any deed of trust, mortgage,
security interest, or other lien, encumbrance or charge, or conditional sale or
other title retention document, against or covering the Property, or any part
thereof, other than the Permitted Exceptions and the lien for ad valorem taxes
on the Property not yet delinquent, regardless of whether the same are expressly
or otherwise subordinate to the lien or security interest created in this
Mortgage, and should any of the foregoing become attached hereafter in any
manner to any part of the Property, Borrower shall cause the same to be promptly
discharged and released.  Borrower shall own all parts of the Property and,
except as expressly approved in writing by Lender, shall not acquire any
fixtures, equipment or other property forming a part of the Property pursuant to
a lease, license, title retention document or similar agreement.

1.16NOT AGRICULTURAL PROPERTY.  The Real Property is not used principally for
agricultural or farming purposes.

1.17TRANSFER OF PROPERTY.  Borrower shall not, voluntarily or by operation of
law; (a) sell, contract to sell, partition, transfer, convey, pledge, encumber,
assign or otherwise hypothecate or dispose of all or any part of the Property or
any interest therein; (b) sell, contract to sell, transfer, encumber, assign,
merge, dissolve or otherwise hypothecate or dispose of voting control of the
direct or indirect beneficial interest or ownership in Borrower outstanding as
of the date of this Mortgage, except as may otherwise be permitted under the
terms of the Loan Agreement.

ARTICLE II

ASSIGNMENT OF RENTS AND LEASES AND OTHER AGREEMENTS
AFFECTING THE PROPERTY

2.01ASSIGNMENT.  In order to further secure payment of the Secured Indebtedness
and the observance, performance and discharge of Borrower’s obligations under
the Loan Documents, Borrower hereby grants, assigns, transfers and sets over to
Lender (a) all Rents, (b) all right, title and interest of Borrower in and to
all Leases, and (c) all guaranties, amendments, replacements, extensions, and
renewals of the Leases and any of them.

2.02PERFORMANCE OF LEASES.  Borrower will observe and perform all covenants,
conditions, and agreements in any Lease or in any assignment in fact given by
Borrower to Lender of any particular Lease on the part of the Borrower or the
landlord to be



15

--------------------------------------------------------------------------------

 

observed and performed thereunder.  Borrower will not, without the prior written
consent of Lender, (a) accept any payment of rent or installments of rent
(including, without limitation, security deposits) for more than one (1) month
in advance, (b) amend, sublease, assign, extend, cancel, abridge, terminate, or
modify any Lease, (c) take any action or exercise any right or option which
would permit the tenant under any Lease to cancel or terminate any Lease, or (d)
permit any Lease to be or become subordinate to any lien other than the lien of
the Mortgage or any lien to which the Mortgage is now or may pursuant to its
respective terms become subordinate.  As used in this Mortgage, the terms
“Lease” and “Leases” shall include, without limitation, all agreements for the
management, maintenance, or operation of any part of the Improvements.



2.03ABSOLUTE ASSIGNMENT/LICENSE.  This assignment of Rents and Leases is
absolute and effective upon execution by Borrower.  Lender grants to Borrower a
revocable license to collect rents under the Leases to the extent attributable
to one (1) month of the unexpired term of the Lease unless and until an Event of
Default occurs and is continuing under the Loan Documents.  All such rents shall
be collected and held in trust for Lender, but until this license is revoked
shall be used to pay the reasonable expenses of owning, maintaining, repairing,
operating and renting the Improvements.  Lender shall also have the right to
revoke such license and collect rents under any Leases if and so long as Lender
reasonably determines that an Event of Default under the Loan Documents is
likely to occur and such default will result in any Leases or rental obligations
becoming modified, released, compromised or impaired or any rentals becoming
improperly collected, waived, attached or embezzled.  Upon exercising this
assignment of Rents and Leases, Lender may take possession and control of the
Improvements and shall have the sole and exclusive right and authority to manage
and operate the same, to collect the rents, issues, profits and income
therefrom, with full power to employ agents to manage the Improvements, and to
do all acts relating to such management, including, but not limited to,
contracting and paying for such repairs and replacements to the buildings and
fixtures, equipment and personal property located therein and used in any way in
the operation, use, and occupancy of the Improvements as in the sole judgment
and discretion of Lender may be necessary to maintain the same in an operational
condition, purchasing and paying for such additional materials and equipment as
in sole judgment of Lender may be necessary to operate and maintain a proper
income from the Improvements, employing necessary operational employees,
maintenance employees, purchasing fuel, providing utilities and paying for all
other necessary expenses incurred in the operation of the Improvements,
maintaining adequate insurance coverage over hazards customarily insured against
and paying the premiums therefor, and applying the net rents, issues, profits
and income so collected from the Improvements, after deducting the cost of
collection thereof, which shall include a reasonable management fee for any
management agent so employed, against the amount expended for repairs, upkeep,
maintenance service, fuel, utilities, taxes, assessments, insurance premiums and
such other expenses as it may be necessary or desirable to incur, in the sole
discretion of Lender, in connection with the operation of the Improvements, and
against interest, principal or other charges which have or which may become due,
from time to time, under the terms of the Loan Documents.



16

--------------------------------------------------------------------------------

 

2.04DELIVERY OF LEASES.  In the event such an Event of Default under the Loan
Documents shall have occurred and be continuing, Borrower agrees to endorse and
deliver to Lender, all then existing Leases and other agreements relating or
pertaining to the operation of the Property.  Without limiting the provisions of
the immediately preceding sentence, and whether or not Borrower endorses and/or
delivers said Leases and other agreements to Lender, as aforesaid, this
assignment of Rents and Leases shall be deemed to be an assignment of all such
Leases and other agreements to Lender.  The provisions hereof shall not limit
the effect of any assignments of particular Leases and other agreements in fact
given to Lender by Borrower.

2.05NO LIABILITY OF LENDER.  It is further understood that this assignment of
Rents and Leases shall not operate to place responsibility for the control,
care, management or repair of the Property upon Lender, nor for the performance
of any of the terms and conditions of any Leases or other agreements assigned
hereunder, nor shall it operate to make Lender responsible or liable for any
waste committed on the Property by the tenants or any other party or for any
dangerous or defective condition of the Property or for any negligence in the
management, upkeep, repair or control of the Property resulting in loss or
injury to any tenant, invitee, licensee, employee or stranger.

2.06NOTIFICATION OF TENANTS.  Lender may, at its option, notify any tenants or
other parties of the existence of this assignment of Rents and Leases.

2.07COSTS AND EXPENSES.  Borrower agrees to reimburse Lender for all costs,
expenses, and attorneys’ fees that Lender incurs in connection with the
enforcement of any obligation contained in this assignment of Rents and Leases
or the collection of any rents assigned herein, with or without litigation,
including, without limitation, any costs, expenses, and fees incurred:  (a) in
making demands for and collecting any rents; (b) in any action for rents against
Borrower or any tenant; (c) on appeal; (d) in any petition for review; (e) in
any arbitration or mediation; (f) in any action contesting or seeking to
restrain, enjoin, stay, or postpone the exercise of any remedy in which Lender
prevails; (g) in any bankruptcy, probate, receivership or other proceeding
involving Borrower; and (h) in connection with all negotiations, documentation,
and other actions relating to any work‑out, compromise, settlement or
satisfaction relating to this assignment of Rents and Leases.  All such costs,
expenses, and fees shall be due and payable upon demand, shall bear interest
from the date incurred through the date of collection at the overdue Interest
Rate stated in the Loan Documents, and shall be secured by the Mortgage.

2.08SUBORDINATION OF LEASES.  Each lease of any portion of the Property shall be
absolutely subordinate to the lien of this Mortgage, but shall also contain a
provision, satisfactory to Lender, that in the event of the exercise of the
power of sale hereunder or a sale pursuant to a judgment of foreclosure, such
lease, at the sole and exclusive option of the purchaser at such sale, shall not
be terminated and the tenant thereunder shall attorn to such purchaser and, if
requested to do so, shall enter into a new lease for the balance of the term of
such lease then remaining, upon the same terms and conditions.  If Lender so
requests, Borrower shall cause the tenant under each or any of such leases to
enter into subordination and attornment agreements with Lender which are
satisfactory in form, scope and substance to



17

--------------------------------------------------------------------------------

 

Lender.   Each warehouse agreement concerning any portion of the Property shall
not create an interest in the Real Property.



2.09LEASING COMMISSIONS.  Borrower covenants and agrees that all contracts and
agreements between Borrower or Borrower and a third party relating to the
Property to pay leasing commissions, management fees or other compensation shall
(1) provide that the obligation to pay such commissions, fees and other
compensation will not be enforceable against any party other than the party who
entered into such agreement; (2) be subordinate and inferior to the lien of this
Mortgage; and (3) not be enforceable against Lender.  Borrower shall promptly
furnish Lender with evidence of Borrower’s compliance with this paragraph upon
the execution of each such contract or agreement.

ARTICLE III
SECURITY aGREEMENT

3.01SECURITY AGREEMENT.  

(a)THIS MORTGAGE CREATES A LIEN ON THE PROPERTY, AND TO THE EXTENT THE PROPERTY
IS PERSONAL PROPERTY UNDER APPLICABLE LAW, THIS MORTGAGE CONSTITUTES A SECURITY
AGREEMENT UNDER THE UNIFORM COMMERCIAL CODE OF THE STATE WHERE THE PERSONAL
PROPERTY IS SITUATED (THE “U.C.C.”) AND ANY OTHER APPLICABLE LAW AND IS FILED AS
A FIXTURE FILING.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER MAY, AT
ITS OPTION, PURSUE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO A SECURED PARTY
WITH RESPECT TO ANY PORTION OF THE PROPERTY, AND/OR LENDER MAY, AT ITS OPTION,
PROCEED AS TO ALL OR ANY PART OF THE PROPERTY IN ACCORDANCE WITH LENDER’ S
RIGHTS AND REMEDIES WITH RESPECT TO THE LIEN CREATED BY THIS MORTGAGE.

(b)The grant of a security interest to Lender in the granting clause of this
Mortgage shall not be construed to derogate from or impair the lien or
provisions of or the rights of Lender under this Mortgage with respect to any
property described therein which is real property or which the parties have
agreed to treat as real property. 

(c)If required by Lender, at any time during the term of this Mortgage,
 Borrower will execute and deliver to Lender, in form satisfactory to Lender,
additional security agreements, financing statements and/or other instruments
covering all Personal Property as defined above or fixtures of Borrower which
may at any time be furnished, placed on, or annexed or made appurtenant to the
Real Property or used, useful or held for use, in the operation of the
Improvements.

(d)Borrower hereby authorizes Lender to file with the appropriate filing officer
or office such financing statements and/or other instruments as Lender may deem
appropriate in order to impose and perfect the lien and security interest
created hereby more



18

--------------------------------------------------------------------------------

 

specifically on the Personal Property or any fixtures.  Borrower authorizes
Lender to file such financing statements and amendments, assignments and
continuations thereto, as Lender deems necessary to perfect its security
interest in the Personal Property and to prevent its security interest from
becoming unperfected.



(e)It is understood and agreed that, in order to protect Lender from the effect
of U.C.C. Section 9-334, as amended from time to time, in the event that
Borrower intends to purchase any goods which may become fixtures attached to the
Property, or any part thereof, and such goods will be subject to a purchase
money security interest held by a seller or any other party:

(1)Borrower shall, before executing any security agreement or other document
evidencing or perfecting such security interest, obtain the prior written
approval of Lender, and all requests for such written approval shall be in
writing and contain the following information:

(i)a description of the fixtures to be replaced, added to, installed or
substituted;

(ii)the address at which the fixtures will be replaced, added to, installed or
substituted; and

(iii)the name and address of the proposed holder and proposed amount of the
security interest.

Borrower’s execution of any such security agreement or other document evidencing
or perfecting such security interest without Lender’s prior written approval
shall constitute an Event of Default.  No consent by Lender pursuant to this
subparagraph shall be deemed to constitute an agreement to subordinate any right
of Lender in fixtures or other property covered by this Mortgage.

﻿

(2)If at any time Borrower fails to make any payment on an obligation secured by
a purchase money security interest in the Personal Property or any fixtures,
Lender, at its option, may at any time pay the amount secured by such security
interest.  Any money paid by Lender under this Subparagraph, including any
expenses, costs, charges and attorney’s fees incurred by Lender, shall be
reimbursed to Lender in accordance with Section 5.09 hereof.  Lender shall be
subrogated to the rights of the holder of any such purchase money security
interest in the Personal Property.

(3)Lender shall have the right to acquire by assignment from the holder of such
security interest any and all contract rights, accounts receivable, negotiable
or non-negotiable instruments, or other evidence of Borrower’s indebtedness for
such Personal Property or fixtures, and, upon acquiring such interest by
assignment, shall have the right to enforce the security interest as assignee
thereof, in accordance with the terms and provisions of the U.C.C. and in
accordance with any other provisions of law.



19

--------------------------------------------------------------------------------

 

(4)Whether or not Lender has paid the indebtedness secured by, or taken an
assignment of, such security interest, Borrower covenants to pay all sums and
perform all obligations secured thereby, and if Borrower at any time shall be in
default under such security agreement, it shall constitute an Event of Default.

(5)The provisions of subparagraphs (2) and (3) of this paragraph (e) shall not
apply if the goods which may become fixtures are of at least equivalent value
and quality as any property being replaced and if the rights of the party
holding such security interest have been expressly subordinated, at no cost to
Lender, to the lien and security interest of this Mortgage in a manner
satisfactory to Lender, including without limitation, at the option of Lender,
providing to Lender a satisfactory opinion of counsel to the effect that this
Mortgage constitutes a valid and subsisting first lien on such fixtures which is
not subordinate to the lien of such security interest under any applicable law,
including without limitation, the provisions of Section 9-334 of the U.C.C.

(f)Borrower hereby warrants, represents and covenants with, to and for the
benefit of Lender as follows:

(1)Borrower is the sole owner of the Personal Property, free from any lien,
security interest, encumbrance or adverse claim thereon of any kind whatsoever
other than the lien of this Mortgage and the Permitted Exceptions.  Borrower
will notify Lender of, and will protect, defend and indemnify Lender against,
all claims and demands of all persons at any time claiming any rights or
interest therein.

(2)The Personal Property is not used or bought and shall not be used or bought
for personal, family, or household purposes, but shall be bought and used solely
for the purpose of carrying on Borrower’s business.

(3)The Personal Property has been located on the Land and/or Improvements for at
least fifteen (15) days and will be kept on or at the Land or the Improvements
and Borrower will not remove the Personal Property therefrom without the prior
written consent of Lender, except as may be removed in accordance with the Loan
Agreement, and except such portions or items of Personal Property temporarily
stored elsewhere to facilitate refurbishing or repair thereof or of the
Improvements.

(4)Borrower’s name as shown in its organizational documents and jurisdiction of
organization are as set forth in the beginning of this Mortgage.  Borrower will
not change its name or state of organization without the prior written consent
of Lender.  Borrower is a limited liability company organized under the laws of
the State of Delaware, and its state organization number is 4494617.

This instrument constitutes a financing statement filed as a fixture filing in
the Official Records of the County Recorder of the counties in which the
Property is located with respect to any and all fixtures included within the
term “Property” as used herein



20

--------------------------------------------------------------------------------

 

and with respect to any goods or other personal property that may now be or
hereafter become such fixtures.  The Borrower is the record owner of the
Property.  Borrower shall be deemed the “Debtor” with the address set forth for
Borrower in Section 6.02 hereof.  Lender shall be deemed to be the “Secured
Party” with the address set forth for Lender in Section 14.5 hereof and shall
have all of the rights of a secured party under the Uniform Commercial
Code.  This Mortgage covers goods which are or are to become fixtures.

ARTICLE IV
DEFAULTS AND REMEDIES

4.01EVENTS OF DEFAULT.  Any of the following shall be deemed to be a material
breach of Borrower’s covenants herein and shall constitute a default hereunder
(“Event of Default”):

(a)The failure of Borrower to pay any installment of principal, interest or
principal and interest, any required escrow deposit or any other sum required to
be paid under any Loan Document, whether to Lender or otherwise, within three
days of when the same shall become due and payable.

(b)The failure of Borrower to perform or observe any other term, provision,
covenant, condition or agreement under, or a Default or Event of Default occurs
under any Loan Document, including the Loan Agreement.

(c)Any default under any other Mortgage, security agreement or other instrument
that secures (i) the Note, or (ii) any other existing or future loan made by
Lender to Borrower or any person controlling, controlled by or under common
control with Borrower.

(d)The filing by Borrower or any guarantor of the Loan of a voluntary petition
or application for relief in bankruptcy or Borrower’s or guarantor’s
adjudication as a bankrupt or insolvent, or the filing by Borrower or any
guarantor of any petition, application for relief or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law, code or regulation relating to
bankruptcy, insolvency or other relief for debtors, or Borrower’s or guarantor’s
seeking or consenting to or acquiescing in the appointment of any trustee,
custodian, conservator, receiver or liquidator of Borrower or guarantor or of
all or any substantial part of the Property or of any or all of the Rents and
Profits thereof, or the making of any general assignment for the benefit of
creditors, or the admission in writing of its inability to pay its debts
generally as they become due.

(e)If any warranty, representation, certification, financial statement or other
information made or furnished at any time pursuant to the terms of the Loan
Documents or



21

--------------------------------------------------------------------------------

 

otherwise, by Borrower or by any person or entity otherwise liable under any
Loan Document shall be materially false or misleading or furnished with
knowledge of the false nature thereof.



(f)Borrower shall (i) fail to make any payment due in connection with one or
more indebtedness obligations (other than under the Secured Indebtedness) or the
failure to perform any other obligations in connection with such indebtedness,
with such failure continuing beyond any applicable cure period; (ii) fail to
perform any other obligation in connection with such indebtedness obligations
and as a result thereof the holder of indebtedness has the right to declare such
indebtedness immediately due and payable; or (iii) be in default under any
indebtedness secured by a lien on or security interest in any portion of the
Property and any related cure period has expired.

(g)If Borrower shall suffer or permit the Property, or any part thereof, to be
used in such manner as might tend to (1) impair Borrower’s title to the
Property, or any part thereof; or (2) create rights of adverse use or
possession; or (3) constitute an implied dedication of the Property, or any part
thereof.

(h)The occurrence of a transfer or encumbrance prohibited under Section 1.17 of
this Mortgage or the Loan Agreement.

(i)The occurrence of an Event of Default under any of the other Loan Documents.

4.02REMEDIES UPON DEFAULT.  Upon the happening of any Event of Default, the
Secured Indebtedness shall, at the option of Lender, become immediately due and
payable, without further notice or demand, and Lender may forthwith undertake
any one or more of the following:

(a)Foreclosure.  Institute an action of foreclosure in accordance with the law
of the State, or take such other action as the law may allow, at law or in
equity, for the enforcement of the Loan Documents and realization on the
Property or any other security afforded by the Loan Documents and, in the case
of a judicial proceeding, proceed to final judgment and execution thereon for
the amount of the Secured Indebtedness (as of the date of such judgment)
together with all costs of suit, attorneys’ fees and interest on such judgment
at the maximum rate permitted by law from and after the date of such judgment
until actual payment is made to Lender in the full amount due Lender; provided,
however, if Lender is the purchaser at the foreclosure sale of the Property, the
foreclosure sale price (Lender’s final bid) shall be applied against the total
amount due Lender; and/or

(b)Possession.  Lender personally, or by its agents, attorneys or receiver
appointed by the court, may enter, take possession of, manage and operate all or
any part of the Property, and in its own name or in the name of Borrower sue for
or otherwise collect any and all rents or other proceeds of the Property and may
also do any and all other things in connection with those actions that Lender
may in its sole discretion consider necessary and appropriate to protect the
security of this Mortgage.  Such other things may include: insuring or keeping
the



22

--------------------------------------------------------------------------------

 

Property insured, entering into, enforcing, modifying or canceling Leases on
such terms and conditions as Lender may consider proper; obtaining and evicting
tenants; fixing or modifying rents; completing any unfinished construction;
contracting for and making repairs and alterations; performing such acts of
cultivation or irrigation as necessary to conserve the value of the Property. 
Borrower hereby irrevocably constitutes and appoints Lender as its
attorney-in-fact to perform such acts and execute such documents as Lender in
its sole discretion may consider to be appropriate in connection with taking
these measures, including endorsement of Borrower’s name on any instruments. 
Borrower agrees to deliver to Lender all books and records pertaining to the
Property, including computer-readable memory and any computer hardware or
software necessary to access or process such memory, as may reasonably be
requested by Lender in order to enable Lender to exercise its rights under this
Section.  All expenses, including receiver’s fees and attorneys’ fees, costs and
agent’s compensation incurred pursuant to this Section shall be payable by
Borrower to Lender upon demand and shall be secured by this Mortgage.  Anything
in this Section 4.02 to the contrary notwithstanding, Lender shall not be
obligated to discharge or perform the duties of a landlord to any tenant or
incur any liability as the result of any exercise by Lender of its rights under
this Mortgage, and Lender shall be liable to account only for the rents,
incomes, issues, profits, and revenues actually received by Lender.



(c)UCC Remedies.  Lender shall have all of the remedies of a secured party under
the UCC, and any other applicable Iowa law, including without limitation the
right and power to sell, or otherwise dispose of, the Personal Property, or any
part thereof.  For that purpose Lender may take immediate and exclusive
possession of the Personal Property, or any part thereof, and with or without
judicial process, enter upon any Land on which the Personal Property, or any
part thereof, may be situated and remove the same therefrom without being deemed
guilty of trespass and without liability for damages thereby occasioned or, at
Lender’s option, Borrower shall assemble the Personal Property and make it
available to Lender at the place and at the time designated in the demand. 
Lender shall be entitled to hold, maintain, preserve and prepare the Personal
Property for sale.  Lender without removal may render the Personal Property
unusable and dispose of the Personal Property on the Land.  To the extent
permitted by law, Borrower expressly waives any notice of sale or other
disposition of the Personal Property and any other right or remedy of Lender
existing after default hereunder, and to the extent any such notice is required
and cannot be waived, Borrower agrees that as it relates to this Section 4.02
(c) only, if such notice is mailed, postage prepaid, to Borrower at the above
address at least ten (10) days before the time of the sale or disposition, such
notice shall be deemed commercially reasonable and shall fully satisfy any
requirement for giving of said notice.

(d)Mixed Collateral. Notwithstanding anything in Section 4.02(c) above which
might otherwise be construed to the contrary, Lender shall have the option of
proceeding as to the Real Property and all or some of the Personal Property in
accordance with its rights and remedies with respect to the real property in
accordance with the unified sale procedures set forth in the UCC.



23

--------------------------------------------------------------------------------

 

(e)Receiver.  Lender may apply to any court of competent jurisdiction for the
appointment of a receiver or receivers for the Property and of all the earnings,
revenues, rents, issues, profits and income therefrom, ex parte, without notice,
and without regard to the sufficiency or value of any security for the Secured
Obligations or the solvency of any party bound for its payment, the expenses of
which shall be secured by this Mortgage.

(f)Other Remedies.   Lender may take such steps to (1) protect and enforce its
rights whether by action, suit or proceeding in equity or at law for the
specific performance of any covenant, condition or agreement in the Note, or in
this Mortgage, or (2) aid in the execution of any power herein granted, (3)
accomplish any foreclosure hereunder, or (4) enforce any other appropriate legal
or equitable remedy or otherwise as Lender shall elect.

4.03APPLICATION OF PROCEEDS OF SALE.  In the event of a sale of the Property
pursuant to Section 4.02(a) or Section 4.02(b) hereof, the proceeds of said
sale, to the extent permitted by law, shall be applied to the following, in such
order as Lender shall, in its sole discretion, determine:  the expenses of such
sale and of all proceedings in connection therewith, including attorneys’ fees
and expenses; Impositions, Premiums, liens, and other charges and expenses; the
outstanding principal balance of the Secured Indebtedness; any accrued interest;
and any other unpaid portion of the Secured Indebtedness; and the remainder
shall be paid to Borrower.

4.04REMEDIES CUMULATIVE.  All remedies herein expressly provided for are
cumulative of any and all other remedies existing at law or in equity and are
cumulative of any and all other remedies provided for in any other Loan Document
and the Lender shall, in addition to the remedies herein provided, be entitled
to avail themselves of all such other remedies as may now or hereafter exist at
law or in equity for the collection of the Secured Indebtedness, the enforcement
of the covenants herein and the foreclosure of the liens and security interests
evidenced hereby, and the resort to any remedy provided for hereunder or under
any such other Loan Document provided for by law shall not prevent the
concurrent or subsequent employment of any other appropriate remedy or remedies.

4.05RESORT TO SECURITY.  Lender may resort to any security given by this
Mortgage or to any other security now existing or hereafter given to secure the
payment of the Secured Indebtedness, in whole or in part, and in such portions
and in such order as may seem best to Lender in its sole and uncontrolled
discretion, and any such action shall not in any way be considered as a waiver
of any of the rights, benefits, liens or security interests evidenced by this
Mortgage.

4.06BORROWER’S WAIVER.  To the full extent Borrower may do so, Borrower agrees
that Borrower will not at any time insist upon, plead, claim or take the benefit
or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, extension or redemption, and Borrower, for
Borrower and Borrower’s representatives, successors and assigns, and for any and
all persons ever claiming any interest in the Property, to the extent permitted
by law, hereby waives and releases all rights of redemption, valuation,
appraisement, stay of execution, notice of intention to mature or declare due
the whole of the



24

--------------------------------------------------------------------------------

 

Secured Indebtedness, notice of election to mature or declare due the Secured
Indebtedness and all rights to a marshalling of the assets of Borrower,
including the Property, or to a sale in inverse order of alienation in the event
of foreclosure of the liens and security interests hereby created.  Borrower
shall not have or assert any right under any statute or rule of law pertaining
to the marshalling of assets, sale in inverse order of alienation, the exemption
of homestead, the administration of estates of decedents or other matters
whatever to defeat, reduce or affect the right of Lender under the terms of this
Mortgage to a sale of the Property for the collection of the Secured
Indebtedness without any prior or different resort for collection, or the right
of Lender under the terms of this Mortgage to the payment of the Secured
Indebtedness out of the proceeds of sale of the Property in preference to every
other claimant whatever.  If any law referred to in this paragraph and now in
force, of which Borrower or Borrower’s representatives, successors and assigns
and such other persons claiming any interest in the Property might take
advantage despite this paragraph, shall hereafter be repealed or cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this paragraph.



4.07TENANCY.  In the event there is a foreclosure sale hereunder and at the time
of such sale Borrower or Borrower’s representatives, successors or assigns or
any other persons claiming any interest in the Property by, through or under
Borrower are occupying or using the Property, or any part thereof, each and all
shall, at the option of Lender or the purchaser at such sale, as the case may
be, immediately become the tenant of the purchaser at such sale, which tenancy
shall be a tenancy from day-to-day, terminable at the will of either landlord or
tenant, at a reasonable rental per day based upon the value of the Property
occupied.

ARTICLE V
GENERAL COVENANTS

5.01NO WAIVER.  No single or partial exercise by Lender, or delay or omission in
the exercise by Lender, of any right or remedy under the Loan Documents shall
preclude, waive or limit any other or further exercise thereof or the exercise
of any other right or remedy.  Lender shall at all times have the right to
proceed against any portion of, or interest in, the Property in such manner as
Lender may deem fit, without waiving any other rights or remedies with respect
to any other portion of the Property.

5.02CONVEYANCE OF PROPERTY.  Except as expressly provided in the Loan Agreement,
Borrower shall not cause, permit or suffer the Property, or any part thereof, or
any interest therein, to be conveyed, transferred, assigned, encumbered, sold or
otherwise disposed of.

5.03BORROWER’S ESTOPPEL.  Borrower shall, within ten (10) days after a request
by Lender, furnish a duly acknowledged written statement in form satisfactory to
Lender setting forth the amount of the Secured Indebtedness, stating either that
no offsets or defenses exist against the Secured Indebtedness, or if such
offsets or defenses are alleged to exist, the nature and extent thereof and such
other matters as Lender may reasonably request.



25

--------------------------------------------------------------------------------

 

5.04FURTHER ASSURANCES.  Borrower shall, at the cost of Borrower, and without
expense to Lender, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, mortgages, deeds of trust, assignments,
security agreements, financing statements, modifications, notices of assignment,
transfers and assurances as Lender shall from time to time reasonably require,
for the better assuring, conveying, assigning, transferring and confirming unto
Lender the Property and rights hereby conveyed or assigned or intended now or
hereafter so to be, or which Borrower may be or may hereafter become bound to
convey or assign to Lender, or for carrying out the intention or facilitating
the performance of the terms of this Mortgage or any of the other Loan
Documents, or for filing, refiling, registering, re‑registering, recording or
re‑recording this Mortgage.  Upon any failure by Borrower to comply with the
terms of this Section, Lender may, at Borrower’s expense, make, execute, record,
file, re‑record and/or re‑file any and all such documents for and in the name of
Borrower, and Borrower hereby irrevocably appoints Lender as its
attorney-in-fact so to do and such appointment is coupled with an interest.

5.05FEES AND EXPENSES.  If Lender becomes a party (by intervention or otherwise)
to any action or proceeding affecting, directly or indirectly, Borrower, the
Property or the title thereto or Lender’s interest under this Mortgage, or
employs an attorney to collect any of the Secured Indebtedness or to enforce
performance of the obligations, covenants and agreements of the Loan Documents,
Borrower shall reimburse Lender for all expenses, costs, charges and legal fees
incurred by Lender (including, without limitation, the fees and expenses of
experts and consultants), whether or not suit be commenced, and the same shall
be reimbursed to Lender in accordance with Section 5.09 hereof.

5.06REPLACEMENT OF NOTE.  Upon notice to Borrower of the loss, theft,
destruction or mutilation of the Note, Borrower will execute and deliver, in
lieu thereof, a replacement note, identical in form and substance to the Note
and dated as of the date of the Note and upon such execution and delivery all
references in any of the Loan Documents to the Note shall be deemed to refer to
such replacement note.

5.07HAZARDOUS SUBSTANCES.

(a)Borrower hereby represents, warrants, covenants and agrees to and with Lender
that all operations or activities upon, or any use or occupancy of the Property,
or any portion thereof, by Borrower, and any tenant, subtenant or occupant of
the Property, or any portion thereof, is presently and shall hereafter be in all
respects in compliance with all state, federal and local laws and regulations
governing or in any way relating to the generation, handling, manufacturing,
treatment, storage, use, transportation, spillage, leakage, dumping, discharge
or disposal (whether legal or illegal, accidental or intentional) of animal or
vegetable waste, carcass or garbage disposal and any Hazardous Substance; and
that neither Borrower nor (to the best of Borrower’s knowledge, after due
inquiry) any tenant, subtenant or occupant of all or any portion of the
Property, has at any time placed, suffered or permitted the presence of any such
Hazardous Substances at, on, under, within or about the Property, or any portion
thereof in violation of applicable law.



26

--------------------------------------------------------------------------------

 

(b)In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or other remedial work
(collectively, the “Remedial Work”) is required under any applicable federal,
state or local law or regulation, by any judicial order, or by any governmental
entity, or in order to comply with any agreement entered into because of, or in
connection with, any occurrence or event described in this Section, Borrower
shall perform or cause to be performed the Remedial Work in compliance with such
law, regulation, order or agreement.  All Remedial Work shall be performed by
one or more contractors, selected by Borrower and approved in advance in writing
by Lender, and under the supervision of a consulting engineer, selected by
Borrower and approved in advance in writing by Lender.  All costs and expenses
of such Remedial Work shall be paid by Borrower including, without limitation,
the charges of such contractor(s) and/or the consulting engineer, and Lender’s
reasonable attorneys’, architects’ and/or consultants’ fees and costs incurred
in connection with monitoring or review of such Remedial Work.  In the event
Borrower shall fail to timely commence, or cause to be commenced, or fail to
diligently prosecute to completion, such Remedial Work, Lender may, but shall
not be required to, cause such Remedial Work to be performed, and all costs and
expenses thereof, or incurred in connection therewith, shall be reimbursed to
Lender in accordance with Section 5.09 hereof.

(c)Borrower shall protect, defend, indemnify and hold Lender harmless from and
against all loss, cost (including attorneys’ fees), liability, damage, claim or
obligation, whenever asserted or brought, known or unknown, (i) arising in
connection with or resulting from any breach of warranty, misrepresentation or
nonfulfillment of any agreement by Borrower herein, (ii) based upon or otherwise
resulting from an alleged or claimed violation of any federal, state or local
environmental law, regulation or ordinance, or common law of any state,
including but not limited to any tort claims, that pertain or relate in any
respect or manner to the Property, incurred by Borrower by reason of any
violation of any applicable statute or regulation (whether such liability is to
a private party or any government unit, state or federal), or (iii) by reason of
the imposition of any governmental lien for the recovery of environmental
cleanup costs expended by reason of such violation, without regard to fault on
the part of Borrower.  The indemnification provided in this Section 5.07 is not
the substantial equivalent of and shall not be applicable to any matters as to
which Lender is indemnified by Borrower pursuant to the Environmental Indemnity
Agreement, it being the intention of the parties that the Environmental
Indemnity Agreement apply exclusively to such matters.

5.08WAIVER OF CONSEQUENTIAL DAMAGES.  Borrower covenants and agrees that in no
event shall Lender be liable for consequential damages, whatever the nature of a
failure by Lender to perform its obligation(s), if any, under the Loan
Documents, and Borrower hereby expressly waives all claims that it now or may
hereafter have against Lender for such consequential damages.

5.09LENDER REIMBURSEMENT.  Any payments made, or funds expended or advanced by
Lender pursuant to the provisions of any Loan Document, shall (1) become a part
of the Secured Indebtedness, (2) bear interest at the Interest Rate under the
Note from the date such payments are made or funds expended or advanced, (3)
become due and payable by Borrower upon demand therefor by Lender, and (4) bear
interest at the Overdue Interest Rate



27

--------------------------------------------------------------------------------

 

(as such term is defined in the Note) from the date of such demand.  Failure to
reimburse Lender upon such demand shall constitute an Event of Default under
Section 4.01(a) hereof.



ARTICLE VI
MISCELLANEOUS COVENANTS

6.01REMEDIES CUMULATIVE.  No right, power or remedy conferred upon or reserved
to Lender by any of the Loan Documents is intended to be exclusive of any other
right, power or remedy, but shall be cumulative and concurrent and in addition
to any other right, power and remedy given hereunder or under any of the other
Loan Documents or now or hereafter existing under applicable law.

6.02NOTICES.  All notices, demands and requests given or required to be given
by, pursuant to, or relating to, this Mortgage shall be in writing.  All notices
hereunder shall be deemed to have been duly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or other comparable overnight courier service to
the parties at the addresses set forth below (or at such other addresses as
shall be given in writing by any party to the others) and shall be deemed
complete upon receipt or refusal to accept delivery as indicated in the return
receipt or in the receipt of such United States Express Mail or courier
service.  Addresses for notices are as follows:

﻿

 

Borrower’s address:

Green Plains Shenandoah LLC

﻿

1811 Aksarben Drive

﻿

Omaha, Nebraska 68106

﻿

Attn: Michelle Mapes

﻿

 

Lender’s address:

MetLife Real Estate Lending LLC

﻿

Agricultural Investments

﻿

10801 Mastin Boulevard, Suite 700

﻿

Overland Park, Kansas 66210

﻿

Attention:  Director, Food & Agribusiness Group

﻿

 

and:

MetLife Investment Management, LLC

﻿

10801 Mastin Boulevard, Suite 700

﻿

Overland Park, Kansas 66210

﻿

Attn: Legal Department

﻿

 

﻿

﻿

6.03HEIRS AND ASSIGNS; TERMINOLOGY.

(a)This Mortgage applies to, inures to the benefit of, and binds Borrower,
 Lender, their heirs, legatees, devisees, administrators, executors, successors
and assigns.  The term “Borrower” shall include both the original Borrower and
any subsequent owner or owners



28

--------------------------------------------------------------------------------

 

of any of the Property.  The term “Lender” shall include the owner and holder of
the Note, whether or not named as Lender herein.



(b)In this Mortgage, whenever the context so requires, the masculine gender
includes the feminine and/or neuter, and the singular number includes the
plural.

6.04SEVERABILITY; MULTIPLE GUARANTORS.  If any provision hereof should be held
unenforceable or void, then such provision shall be deemed separable from the
remaining provisions and shall in no way affect the validity of this Mortgage
except that if such provision relates to the payment of any monetary sum, then,
Lender may, at its option declare the Secured Indebtedness immediately due and
payable.  If this Mortgage is held unenforceable or void for any reason as to
any portion of the Property granted by one or more of the persons or entities
comprising Borrower, then such portion of the Property shall be deemed separate
from the lien of this Mortgage and such holding shall not affect the validity of
this Mortgage with respect to any other portion of the Property.  All persons
executing this Mortgage acknowledge that they intend to induce Lender to make
the loan secured hereby and that Lender will rely upon this Mortgage as a
material element in so doing, that they expect to be benefited by such loan, and
that this Mortgage is given for valuable consideration.  This Mortgage shall not
be affected or impaired by any default of any person executing the Note,
including any misuse of the loan proceeds, any breach of any agreement among the
parties comprising Borrower inter se, or by any change in the legal
relationships among any such persons.

6.05APPLICABLE LAW; WAIVER OF JURY TRIAL.  This Mortgage shall be construed and
enforced in accordance with the laws of the State of Iowa.  BORROWER AND LENDER
HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY, AND UNCONDITIONALLY WAIVE ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT,
TORT, OR OTHERWISE) BETWEEN BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS MORTGAGE, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN
LENDER AND BORROWER.  THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO
PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.

6.06CAPTIONS.  The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit, or describe the scope or intent of this
Mortgage, nor in any way affect this Mortgage.

6.07TIME OF THE ESSENCE.  Time shall be of the essence with respect to all of
Borrower’s obligations under this Mortgage and the other Loan Documents.

6.08NO MERGER.  In the event that Lender should become owner of the Property,
there shall be no merger of the estate created by this Mortgage with the fee
estate in the Property.

6.09IOWA LAW PROVISIONS





29

--------------------------------------------------------------------------------

 

6.09.1   Principles of Construction.  In the event of any inconsistencies
between the terms and conditions of this Section 6.09 and the terms and
conditions of this Mortgage, the terms and conditions of this Section 6.09 shall
control and be binding.

6.09.2Redemption.  It is agreed that if this Mortgage covers less than ten (10)
acres of land, and in the event of the foreclosure of this Mortgage and sale of
the property by sheriff’s sale in such foreclosure proceedings, the time of one
(1) year for redemption from the sale provided by the statutes of the State of
Iowa shall be reduced to six (6) months, provided the Mortgagee in such action
files an election to waive any deficiency judgment against Borrower which may
arise out of the foreclosure proceedings; all to be consistent with the
provisions of Chapter 628 of the Iowa Code.  If the redemption period is so
reduced, for the first three (3) months after sale such right of redemption
shall be exclusive to Borrower, and the time periods in Sections 628.5, 628.15
and 628.16 of the Iowa Code shall be reduced to four (4) months.  It is further
agreed that the period of redemption after a foreclosure of this Mortgage shall
be reduced to sixty (60) days if all of the three (3) following contingencies
develop:  (1) the real estate is less than ten (10) acres in size; (2) the Court
finds affirmatively that the real estate has been abandoned by the owners and
those persons personally liable under this Mortgage at the time of such
foreclosure; and (3) Mortgagee in such action files an election to waive any
deficiency judgment against the Borrower or its successors in interest in such
action.  If the redemption period is so reduced, the Borrower or its successors
in interest or the owner shall have the exclusive right to redeem for the first
thirty (30) days after such sale, and the time provided for redemption by
creditors as provided in Sections 628.5, 628.15 and 628.16 of the Iowa Code
shall be reduced to forty (40) days.  Entry of appearance by pleading or docket
entry by or on behalf of the Borrower shall be a presumption that the property
is not abandoned.  Any such redemption period shall be consistent with all of
the provisions of Chapter 628 of the Iowa Code.  This Section shall not be
construed to limit or otherwise affect any other redemption provisions contained
in Chapter 628 of the Iowa Code.

6.09.3Notice Pursuant to Iowa Code § 654.12A.  NOTICE:  This Mortgage secures
credit in the amount of $75,000,000.00.  Loans and advances up to this amount,
together with interest, are senior to indebtedness to other creditors under
subsequently recorded or filed mortgages and liens.

6.09.4Additional Representations and Warranties.  Borrower represents and
warrants that:

(a)None of the Land constitutes and none of the funds represented by the Loan
Agreement will be used to purchase:  (i) real property which is a single-family
or two-family dwelling occupied or to be occupied by Borrower; (ii) agricultural
products or property used for an agricultural purpose as defined in Iowa Code
§535.13; (iii) agricultural lands defined in Iowa Code §91.1 or 175.2(2), or
(iv)  property used for agricultural purposes defined in Iowa Code §570A.1(2);
and

(b)Transactions contemplated by this Mortgage, the Loan Agreement, and the other
Loan Documents do not constitute a consumer credit transaction as defined in
Iowa



30

--------------------------------------------------------------------------------

 

Code §537.1301.12; and the transactions contemplated by this Mortgage, the Loan
Agreement and the other Loan Documents are for a business purpose as defined in
Iowa Code §535.2(2)(a)(5).

6.09.5   Non-Statutory Liens.  The liens granted hereby are not the type of lien
referred to in Chapter 575 of the Iowa Code, as now enacted or hereafter
modified, amended or replaced.  The Borrower, for itself and all Persons
claiming by, through or under the Borrower, agrees that it claims no lien or
right to a Lien of the type contemplated by Chapter 575 or any chapter of the
Iowa Code and further waives all notices and rights pursuant to said law with
respect to the liens hereby granted, and represents and warrants that it is the
sole party entitled to do so and agrees to indemnify and hold harmless the
Mortgagee from any loss, damage and costs, including reasonable attorneys’ fees,
threatened or suffered by the Mortgagee arising either directly or indirectly as
a result of any claim of the applicability of the law to the liens hereby
granted;

6.09.6.Receipt of Documents.  Borrower acknowledges receipt of a copy of this
Mortgage, the Loan Agreement, and each of the other Loan Documents.

6.09.7.Surrender of Note.  In the event of foreclosure of this Mortgage, the
Borrower hereby agrees that the court may, and requests the court to enter and
record the judgment contained in the foreclosure decree on the Loan obligations
secured by this Mortgage without requiring that any existing Note be first filed
with the clerk of court for cancellation.  The Borrower further agrees, because
the Loan obligations secured by this Mortgage are also secured by a Deed of
Trust and will be necessary to foreclosure of that Deed of Trust,
notwithstanding Iowa Rule of Civil Procedure 1.961, as presently enacted or as
hereinafter amended or replaced, the clerk of court may, in the event of
foreclosure of this Mortgage, enter and record the judgment contained in the
foreclosure decree on the Loan obligations secured by this Mortgage.

6.10NO MODIFICATIONS.  This Mortgage may not be changed, amended or modified,
except in a writing expressly intended for such purpose and executed by Borrower
and Lender.

﻿

[remainder of page intentionally blank; signature page follows]





31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed this Mortgage, or has caused this
Mortgage to be executed by its duly authorized representative(s) as of the day
and year first written above.

﻿

IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS MORTGAGE SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN MORTGAGE MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS MORTGAGE ONLY BY ANOTHER WRITTEN
AGREEMENT SIGNED BY THE PARTY AGAINST WHOM IT IS TO BE ENFORCED.

﻿

﻿

﻿

﻿

 

GREEN PLAINS SHENANDOAH LLC, a

Delaware limited liability company

﻿

By:  GREEN PLAINS INC., an Iowa corporation, as Member

﻿

 

By:

/s/ Patrich Simpkins

Name:

Patrich Simpkins

Title:

Chief Financial Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[ACKNOWLEDGEMENT OF MORTGAGE ON FOLLOWING PAGE]





32

--------------------------------------------------------------------------------

 

STATE OF NEBRASKA         )

) SS

COUNTY OF DOUGLAS )

The foregoing instrument was acknowledged before me this 28th day of August,
2020 by Patrich Simpkins, as Chief Financial Officer of GREEN PLAINS INC., an
Iowa corporation, as Member of GREEN PLAINS SHENANDOAH LLC, a Delaware limited
liability company, on behalf of said limited liability company.

﻿

 

﻿

﻿

﻿

﻿

﻿

 

﻿

 

﻿

Ronda Alcala

﻿

Signature of person taking Acknowledgment

﻿

 

﻿

Notary Public

﻿

Title or Rank

﻿

 

﻿

Serial Number, if any

[SEAL]

﻿

﻿

[Notary page to Mortgage

33

--------------------------------------------------------------------------------

 

﻿

﻿

EXHIBIT A

TO

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING

﻿

I.  DEFINED TERMS

﻿

“Hazardous Substances” shall include without limitation:

(i)Those substances included within the definitions of “hazardous substances,”
“hazardous materials,” “toxic substances,” or “solid waste” in the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. §9601
et seq.) (“CERCLA”), as amended by Superfund Amendments and Reauthorization Act
of 1986 (Pub. L. 99-499 100 Stat. 1613) (“SARA”), the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. § 6901 et seq.) (“RCRA”), and the Hazardous
Materials Transportation Act, 49 U.S.C. §1801 et seq., and in the regulations
promulgated pursuant to said laws, all as amended;

(ii)Those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto);

(iii)Any material, waste or substance which is (A) petroleum, (B) asbestos,
(C) polychlorinated biphenyls, (D) designated as a “hazardous substance”
pursuant to Section 311 of the Clean Water Act, 33 U.S.C. 1251 et seq. (33
U.S.C. §1321) or listed pursuant to Section 307 of the Clean Water Act (33
U.S.C. §1317); (E) flammable explosives; or (F) radioactive materials; and

(iv)Such other substances, materials and wastes which are or become regulated as
hazardous or toxic under applicable local, state or federal law, or the United
States government, or which are classified as hazardous or toxic under federal,
state, or local laws or regulations.

“Rents and Profits” shall mean all and any income, rents, royalties, revenue,
issues, profits, proceeds, accounts receivable and other benefits now or
hereafter arising from the Property, or any part thereof.

“Requirements” shall mean all requirements relating to land and building
construction, use and maintenance, including, without limitation, planning,
zoning, subdivision, environmental, air quality, waste disposal, water runoff,
odor, flood hazard, fire safety, handicapped facilities and other governmental
approvals, permits, licenses and/or certificates as may be necessary from time
to time to comply with any of the foregoing, and other applicable statutes,
rules, orders, regulations, laws, ordinances and covenants, conditions and
restrictions, which now or hereafter pertain to and/or affect the design,
construction, existence, operation or



 

 

Exhibit A-1

--------------------------------------------------------------------------------

 

use and occupancy of the Property, or any part thereof, or any business
conducted therein or thereon.

﻿

 

 

 

Exhibit A-2

--------------------------------------------------------------------------------

 

EXHIBIT B

TO

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING

﻿

LEGAL DESCRIPTION

﻿

﻿

Fremont County 

﻿

﻿

Parcel "A" of Parcel 2 of the South Half (S1/2) of Lot 6 of the North Half of
the Northeast Quarter (N1/2NE1/4) and South Half of the Northeast Quarter
(S1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th PM, as
shown by Plat of Survey filed January 16, 2006 and recorded in Book 12, Page 45,
of the Fremont County, Iowa records; AND

﻿

Parcel "B" of the East Half (E1/2) of Lot 5 of the North Half of the Northeast
Quarter (N1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th
PM, as shown by Plat of Survey filed January 16, 2006 and recorded in Book 12,
Page 45, of the Fremont County, Iowa records; AND

﻿

Parcel "C" of the East Half (E1/2) of Lot 5 of the North Half of the Northeast
Quarter (N1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th
PM, as shown by Plat of Survey filed July 19, 2006 and recorded in Book 2006,
Page 1183, of the Fremont County, Iowa records; AND

﻿

Parcel D:

﻿

The North 1/2 of the Northwest 1/4 of Section 25, Township 69 North, Range 40
West of the 5th PM, Fremont County, Iowa, and the West 1/2 of Lot 5 of the North
1/2 of the Northeast 1/4 of Said Section 25, as shown by Plat of Survey filed
January 16, 2006 and recorded in Book 12, Page 44, of the Fremont County, Iowa
records.

﻿

EXCEPTING FROM THE ABOVE DESCRIBED PARCELS OF LAND, THAT PORTION OF
PROPERTY DESCRIBED AS FOLLOWS:

﻿

Parcel "A" of the N1/2 of the NW1/4 of Section 25, Township 69 North, Range 40
West of the 5th P.M., Fremont County, Iowa, more particularly described within
the Correction Deed filed August 23, 2016, as Document No. 20160896.

 

 

Exhibit B - 1

--------------------------------------------------------------------------------

 

EXHIBIT C

TO

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING

﻿

REQUIREMENTS FOR RESTORATION

﻿

Unless otherwise expressly agreed in a writing signed by Lender for such
purpose, the Requirements For Restoration shall be as follows:

(a)In the event the Net Insurance Proceeds are to be used for the Restoration,
Borrower shall, prior to the commencement of any work or services in connection
with the Restoration (the “Work”), deliver or furnish to Lender (i) complete
plans and specifications for the Work which (A) have been approved by all
governmental authorities whose approval is required, (B) bear the signed
approval of an engineer or architect satisfactory to Lender (the “Engineer”) and
(C) are accompanied by Engineer’s signed estimate of the total estimated cost of
the Work which plans and specifications shall be subject to Lender’s prior
approval (the “Approved Plans and Specifications”); (ii) the amount of money
which, as determined by Lender, will be sufficient when added to the Net
Insurance Proceeds, if any, to pay the entire cost of the Restoration (all such
money as held by Lender being herein collectively referred to as the
“Restoration Funds”); (iii) copies of all permits and approvals required by law
in connection with the commencement and conduct of the Work; (iv) a contract for
construction executed by Borrower and a contractor satisfactory to Lender (the
“Contractor”) in form, scope and substance satisfactory to Lender (including a
provision for retainage) for performance of the Work; and (v) a surety bond for
and/or guarantee of payment for and completion of, the Work, which bond or
guarantee shall be (A) in form, scope and substance satisfactory to Lender, (B)
signed by a surety or sureties, or guarantor or guarantors, as the case may be,
who are acceptable to Lender, and (C) in an amount not less than Engineer’s
total estimated cost of completing the Work.

(b)Borrower shall not commence any portion of the Work, other than temporary
work to protect the Property or prevent interference with business, until
Borrower shall have complied with the requirements of subparagraph (a)
above.  After commencing the Work, Borrower shall perform or cause Contractor to
perform the Work diligently and in good faith in accordance with the Approved
Plans and Specifications.  So long as there does not currently exist an Event of
Default under any of the Loan Documents, Lender shall disburse the Restoration
Funds in increments to Borrower, from time to time as the Work progresses, to
pay (or reimburse Borrower for) the costs of the Work, but subject to the
following conditions, any of which Lender may waive in its sole discretion:

(i)Lender shall make such payments directly or through escrow with a title
company selected by Borrower and approved by Lender, only upon not less than ten
(10) days’ prior written notice from Borrower to Lender and Borrower’s delivery
to Lender of (A) Borrower’s written request for payment (a “Request for
Payment”) accompanied by a



 

Exhibit C-1

--------------------------------------------------------------------------------

 

certificate by engineer in form, scope and substance satisfactory to Lender
which states that all of the Work completed to that date has been done in
compliance with the Approved Plans and Specifications and in accordance with all
provisions of law, that the amount requested has been paid or is then due and
payable and is properly a part of the cost of the Work and that when added to
all sums, if any, previously paid out by Lender, the requested amount does not
exceed the value of the Work done to the date of such certificate; (B) evidence
satisfactory to Lender that there are no mechanic’s or similar liens for labor
or material supplied in connection with the Work to date or that any such liens
have been adequately provided for to Lender’s satisfaction; and (C) evidence
satisfactory to Lender that the balance of the Restoration Funds remaining after
making the payments shall be sufficient to pay the balance of the cost of the
Work not completed to date (giving in such reasonable detail as Lender may
require an estimate of the cost of such completion).  Each Request for Payment
shall be accompanied by (x) waivers of liens satisfactory to Lender covering
that part of the Work previously paid for, if any, and (y) a search prepared by
a title company or by other evidence satisfactory to Lender that no mechanic’s
liens or other liens or instruments for the retention of title in respect of any
part of the Work have been filed against the Property and not discharged of
record.

﻿

(ii)No lease affecting the Property immediately prior to the damage or
destruction shall have been canceled, nor contain any still exercisable right to
cancel, due to such damage or destruction; and

﻿

(iii)Any Request for Payment after the Restoration has been completed shall be
accompanied by a copy of any certificate or certificates required by law to
render occupancy of the Improvements legal.

﻿

(c)If (i) within sixty (60) days after the occurrence of any damage or
destruction to the Property requiring Restoration, Borrower fails to submit to
Lender and receive Lender’s approval of plans and specifications or fails to
deposit with Lender the additional amount necessary to accomplish the
Restoration as provided in subparagraph (a) above, or (ii) after such plans and
specifications are approved by all such governmental authorities and Lender,
 Borrower fails to commence promptly or diligently continue to completion the
Restoration, or (iii) subject to Section 1.16 hereof, Borrower becomes
delinquent in payment to mechanics, materialmen or others for the costs incurred
in connection with the Restoration, then, in addition to all of the rights
herein set forth and after five (5) days’ written notice of the non-fulfillment
of one or more of the foregoing conditions, Lender may apply the Restoration
Funds then or thereafter held by Lender to reduce the Secured Indebtedness in
such order as Lender may determine, and at Lender’s option and in its sole
discretion, Lender may declare the Secured Indebtedness immediately due and
payable.



 

Exhibit C-2

--------------------------------------------------------------------------------